Citation Nr: 0319655	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to April 27, 2001, and in excess of 70 percent 
from April 27, 2001.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

4.  Entitlement to an increased evaluation for service-
connected residuals of a gunshot wound to the left leg with 
sensory paresis of the lateral branch, sural nerve, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of gunshot wounds with multiple 
scars, including the right arm, back, buttocks, and lower 
left extremity, with retained foreign bodies and fascial 
defect.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board or BVA) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

By a rating decision issued in March 1996, the RO denied an 
evaluation in excess of 10 percent for mild sensory paresis, 
left lateral branch, sural nerve, left leg, and denied an 
increased (compensable) evaluation for multiple scars.  The 
veteran timely disagreed with those determinations in May 
1996.  The RO issued a statement of the case (SOC), and the 
veteran perfected the appeal of those issues in June 1996.

By a rating decision issued in January 1997, the RO denied 
service connection for hypertension and granted service 
connection for PTSD and assigned a 10 percent initial 
evaluation, effective June 26, 1996.  The veteran disagreed 
with those determinations in April 1997, and, after a SOC was 
issued, he submitted a timely substantive appeal in September 
1997.  A subsequent rating decision issued in April 2000 
increased the veteran's initial evaluation for PTSD to 30 
percent, and following rating decisions increased the 
evaluation for PTSD using staged ratings; by a supplemental 
statement of the case (SSOC) issued in July 2002, the 
veteran's PTSD was evaluated as 50 percent disabling prior to 
April 27, 2001, and as 70 percent disabling thereafter.

By a rating decision issued in April 2000, service connection 
for tinnitus was granted, and an initial evaluation of 10 
percent was assigned.  The veteran disagreed.  Following 
issuance of a SOC in May 2000, the veteran filed a timely 
substantive appeal in June 2000.   

At an October 1996 personal hearing, the veteran testified 
that retained shrapnel fragments in the right leg, right 
knee, and left knee were painful and restricted his movement.  
This testimony is, in essence, a claim for a separate 
compensable evaluation for residuals of gunshot wounds to the 
right leg, right knee, and left knee.  These claims have not 
been addressed, and are REFERRED to the RO for any necessary 
action.

After reviewing the contentions and evidence of record, 
including the issues as stated in the statements and 
supplemental statements of the case, the Board finds that the 
issues on appeal are more accurately stated as noted on the 
title page of this decision.  In particular, although the 
veteran has been granted service connection for scars of the 
lower extremities, the RO did not address the evidence or 
testimony as to the right lower extremity or loss of motion 
of the left knee, and, as those claims were not adjudicated, 
only the left lower extremity should be referenced in the 
issue on appeal.  

By a rating decision issued in January 2001, the veteran was 
awarded a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
and that award was effective December 1, 1996.  The veteran 
has not appealed any aspect of this determination, and this 
issue is not before the Board for review. 

In a substantive appeal submitted in June 1996, the veteran 
indicated, in Block 7A, which asks the veteran whether he 
wishes to appear personally at a hearing before the Board, 
that he did wish to appear before BVA.  However, in Block 7B, 
which asks where the veteran wishes to attend the hearing 
before the Board, the veteran crossed out "BVA" and 
inserted "Hearing Officer at VA RO, Phoenix, Arizona."  In 
a statement submitted in September 1996, the veteran 
specified that he had requested a hearing at the local RO.  
Personal hearings were conducted at the RO in October 1996, 
June 1997, and December 1999.  The veteran's right to request 
a hearing, before the Board or the RO, or both, has been met.  
Appellate review may proceed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The medical evidence and opinion establishes that it is 
at least as likely as not that the veteran's service-
connected PTSD aggravates his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension, 
secondary to a service-connected disability, are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hypertension.



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The duty to notify the veteran of his responsibilities and of 
VA's responsibilities, and to notify the veteran of the 
evidence required to substantiate the claim, among other 
aspects of the VCAA, are addressed in the REMAND, below.  The 
claim addressed in this decision has been resolved in the 
veteran's favor, and it would be adverse to the veteran's 
interests to remand this claim for further action in 
compliance with the VCAA.

Claim for service connection for hypertension

The veteran's service medical records are devoid of evidence 
of hypertension.  On VA examination conducted in August 1996, 
the veteran reported that hypertension had been present since 
1980.  The veteran's blood pressure was 170/120, 170/118, and 
170/116.  The examiner concluded that the veteran had 
hypertensive vascular disease, uncomplicated.  

VA outpatient treatment records dated in March 1997 reflect 
that the veteran was seen for hypertension, symptomatic, 
stage III.  The provider concluded that the veteran had PTSD, 
"problematic, aggravating hypertension."

The examiner who conducted a December 1997 examination 
concluded that the veteran's hypertension was presently not 
controlled and that the veteran's PTSD "may" be aggravating 
his hypertension.

VA outpatient treatment notes dated in March 1998 reflect an 
opinion that the veteran's PTSD "may" be aggravating 
hypertension.  A December 1998 treatment note reflects that 
the veteran's blood pressure was uncontrolled because of non-
compliance with the medication regimen.  Treatment notes in 
2000 and 2001, such as a June 21, 2001 outpatient treatment 
note, reflect that the veteran had difficulty with blood 
pressure control despite compliance with his medication 
regimen.

The VA examiner who conducted a May 2001 examination provided 
an opinion that the veteran's exposure to Agent Orange was 
not a factor in etiology or aggravation of the veteran's 
hypertension.  In an August 2001 addendum, the examiner 
stated that it was unlikely that the veteran's hypertension 
was secondary to PTSD, but opined that the hypertension "may 
be aggravated" by the PTSD.  

The examiner also requested that a cardiology specialist 
review the claim.  Another August 2001 addendum to the August 
2001 addendum, apparently added by the cardiology specialist, 
states that the veteran's hypertension "may" be aggravated 
by the service-connected PTSD.  

The evidence of record reflects that the veteran's blood 
pressure is difficult to control.  There are five VA opinions 
that the veteran's PTSD may be aggravating his hypertension 
or that it does aggravate the hypertension.  There is no 
opinion to the contrary.  These opinions establish the 
possibility of a link between the veteran's PTSD and the 
difficulty of control of hypertension, but do not provide a 
clear expression of the medical likelihood that the veteran's 
PTSD aggravates his hypertension.  However, all the opinions 
of record are favorable to the veteran's claim that his 
hypertension is aggravated by his service-connected PTSD or 
opine that it is essentially at least as likely as not that 
hypertension is aggravated by PTSD.  No opinion indicates 
that aggravation of the veteran's hypertension by his PTSD is 
less likely than not.  One of the opinions, the one that 
states that the veteran's PTSD was "aggravating 
hypertension", appears to indicate that such aggravation was 
more likely than not.  

The Board finds that the unanimity of the medical opinions 
that the veteran's PTSD could be aggravating his 
hypertension, even without a clear expression of the 
likelihood of such aggravation in many of the opinions, along 
with an opinion that 


there was aggravation, places the evidence in equipoise.  
Since equipoise in the evidence must, by statute, be resolved 
in the veteran's favor, the Board concludes that the criteria 
for service connection for hypertension as aggravated by a 
service-connected disability, PTSD, have been met.  
38 U.S.C.A. § 5107(b); Allen v. Brown, 7 Vet. App. 439 
(1995).   

ORDER

Secondary service connection for hypertension, as aggravated 
by service-connected PTSD, is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The change in the law is 
applicable to this claim.

An October 2002 supplemental statement of the case (SSOC) was 
the first notification the veteran received of the enactment 
of the VCAA.  Under the circumstances, given the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board cannot, at this time, decide the 
case.  The Board must remand the claim to afford the veteran 
due process of law as defined by the Federal Circuit 
decision.  

In addition, the Board notes that the veteran was informed of 
the revision of the criteria for evaluation of skin 
disability in the October 2002 SSOC and in a June 


2003 letter from the Board.  The examinations of record, 
which were conducted prior to the revision, do not address 
all the factors set forth in the revised criteria.  
Therefore, further development of the claims for increased 
evaluations for gunshot wound scars is required.  

As part of the veteran's claim for an increased (compensable) 
evaluation for service-connected residuals of gunshot wounds 
with multiple scars, including the right arm, back, buttocks, 
and lower left extremity, with retained foreign bodies and 
fascial defect, the veteran has testified to loss of muscle 
strength in the right arm and hand and loss of sensation to 
the right small finger, in addition to the claim for a 
compensable evaluation for a scar of the right forearm.  The 
RO must consider each scar separately to determine whether 
the veteran is entitled to a compensable evaluation for that 
scar, and must consider whether there is muscle or nerve 
damage, as separate from scar residuals, at each scar site.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (a veteran must 
be compensated for all factors of service-connected 
disability, and may be rated separately for different 
manifestations of the same injury, where symptomatology which 
may be evaluated under one diagnostic code is not duplicative 
of or overlapping with the symptomatology to be evaluated 
under other diagnostic codes, and such evaluation does not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14).

In addition, the Board notes that the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  The 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage, at least from the 
effective date of the more favorable regulation, if the 
revised regulation results in a more favorable outcome for 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
It is does not appear that the veteran has received notice of 
the revised criteria for evaluating skin disabilities.  The 
need for such notice is addressed in paragraph #2 below.  

Accordingly, the case is remanded to the RO for the following 
action:



1.  The RO should assure that the veteran 
has been informed of the provisions of 
the VCAA, and has been advised of his 
responsibilities and of VA's 
responsibilities as to development of the 
evidence, and that he has been notified 
of the evidence required to substantiate 
his claim.  

2.  The RO should specifically advise the 
veteran about the old and new versions of 
the regulations applicable to the 
veteran's claims which have changed 
during the pendency of this appeal, 
including old and new versions of 
criteria governing evaluation of PTSD, 
tinnitus, muscle injuries, and scars 
(38 C.F.R. § 4.118, as in effect from 
August 30, 2002).  

Additionally, the RO should advise the 
veteran of the applicability of staged 
ratings for PTSD and tinnitus, because 
this appeal involves the initial 
evaluation following the original grant 
of service connection for each of those 
disabilities.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

3.  The RO should also advise the veteran 
that it is possible for a veteran to have 
separate and distinct manifestations from 
the same injury which would permit rating 
under several diagnostic codes.  The 
veteran should be advised that the 
critical element in permitting the 
assignment of several ratings under 
various diagnostic codes is that none of 
the symptomatology for any one of the 
conditions is duplicative or overlapping 
with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  The RO should set 
forth the various 


applicable diagnostic codes, and explain 
the types of evidence which would support 
separate evaluations under separate 
diagnostic codes.  

4.  The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims, and 
the RO should specifically advise the 
veteran as to when that period ends.

5.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish any of the 
claims on appeal, and should obtain the 
veteran's current VA clinical records 
from May 2001 to the present, and any 
other VA treatment records or private 
treatment records not yet associated with 
the claims files which the veteran 
believes may be relevant.  

6.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of the 
service-connected disabilities, including 
statements from former employers, 
supervisors, or co-workers, written 
opinions from physicians or other health 
care providers, examinations for 
insurance purposes, and the like. 

7.  The veteran should be afforded 
special orthopedic, skin, and 
neurological examinations in order to 
determine the current nature and 
severity of residuals of shell fragment 
wounds at each wound location, including 
whether there is (a) muscle injury, (b) 
nerve 


injury, (c) a painful scar, (d) a scar 
which limits motion or function, or, (e) 
an unstable scar, and (f) whether 
retained shell fragments result in pain, 
limitation of motion, or other 
residuals.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).
Each scar should be evaluated under each 
and every applicable diagnostic code to 
determine if the scar, including scars 
of the back, buttocks, right arm, left 
leg, left knee, and popliteal area, 
meets the criterion or criteria of any 
diagnostic code, and the examiner should 
specifically state, as to each scar, 
whether the veteran has subjective 
complaints, whether there are objective 
signs of pain (either with palpation or 
with use of the body), limitation of 
motion, or other effects on function.
In particular, to the extent possible, 
the examiner(s) should respond to the 
following:  Does a right forearm injury 
manifested by a scar result in pain on 
pressure or when the area is bumped?  
Does a right forearm injury manifested 
by a scar result in any nerve injury, 
weakness, or other factor of 
neurological disability?  Does any scar 
of the back limit motion or cause pain 
on motion, or is any scar on the back 
painful?  Is a left buttock scar or a 
right buttock scar painful on palpation 
or with motion or do either or both 
scars become painful with sitting?  
8.  The veteran should be afforded VA 
audiologic examination.  The examiner 
should describe how the veteran's 
tinnitus affects his industrial 
capabilities.
9.  The veteran should be afforded 
examination to determine the current 
severity of PTSD.  The examiner should 
conduct any diagnostic testing necessary 
to 


provide the opinions requested.  The 
examiner should review relevant service 
and/or post-service clinical records and 
conduct examination as necessary to 
provide the requested opinions.  
The examiner should assign a Global 
Assessment of Functioning scale score 
for the veteran's current functioning 
and his functioning over the past year.  
The examiner should review the clinical 
records during the pendency of the 
appeal, beginning in June 1996, and 
should provide an opinion as to whether 
the severity of the veteran's PTSD has 
varied since that time.  If so, the 
examiner should state when (from what 
date) any increase in the severity of 
PTSD was factually ascertainable and 
when that increase in severity ended. 
10.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required, including 
whether all duties under the VCAA have 
been met.  The RO should undertake any 
further development deemed appropriate.  
After completing all appropriate 
development, the RO should readjudicate 
each claim for an increased evaluation.  
If any decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


